Opinion by
Mr. Justice Parson:
The defendant below (plaintiff in error) has no just reason to complain of the verdict, even though a portion of the money embraced therein had not been received by him. The account which he rendered to plaintiff as her agent for the sale of the Thumm property showed the money to be in his hands; if, as was alleged, a portion of the purchase money had been withheld by Jope, it was evidently by collusion with defendant, to compel the plaintiff to submit to extortionate charges on settlement. The defendant had delivered a deed to Jope for the premises; the plaintiff was ready to deliver the possession, and the purchaser was ready to pay the money. The hitch in the matter was due to the defendant’s greed, and to that alone. He used his position to attempt to extort money from the plaintiff, to which he was not entitled. In this the law will not help him.
The assignments of error all relate to the charge of the court None of them is sustained.
Judgment affirmed.